 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 1 of 7                     PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


Tanya Johnson,                                      )
                                                    )
               Plaintiff,                           )
                                                    )    Civil Action, Case No.: ____________
v.                                                  )
                                                    )    JURY DEMANDED
                                                    )
Randstad General Partner (US) LLC,                  )
      a Delaware Corporation.                       )
                                                    )
               Defendant.                           )


                      VERIFIED COMPLAINT FOR VIOLATION OF
                         THE FAIR LABOR STANDARDS ACT


       COMES NOW Plaintiff Tanya Johnson (hereinafter referred to as "Ms. Johnson" or

“Plaintiff”), by and through counsel, and for her Complaint against Defendant Randstad General

Partner (US) LLC (hereinafter referred to as “Randstad” or “Defendant” and states as follows:

                              NATURE OF THE COMPLAINT

       1.      Ms. Johnson brings a cause of action under federal law, specifically the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Ms. Johnson brings this action against Randstad General Partner (US) LLC, a

Delaware corporation, for failure and refusal to pay her overtime pay for hours worked over forty

hours in a work week, in direct violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq.

       3.      Ms. Johnson seeks declaratory relief; overtime pay at time and a half of her normal

rate of pay for all overtime work required, suffered, or permitted by Defendant as required under


                                                1


                                                              Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 2 of 7                     PageID 2



the FLSA; liquidated and/or other damages as permitted by applicable law; and attorney’s fees,

costs, and expenses incurred in this action.

       5.      Defendant’s practices and policies are, and have been since at least January 16,

2017, to willfully fail and refuse to pay overtime compensation due and owing to Ms. Johnson and

to willfully fail to compensate Ms. Johnson for all hours worked while employed by Defendant.

       6.      Defendant instituted and carried out an unlawful policy and practice of refusing to

pay Ms. Johnson for all time worked and refusing to pay her overtime for all hours worked in any

given work week over forty, notwithstanding that she was a non-exempt employee entitled to

overtime pay under the FLSA.

       7.      Since at least January 16, 2017 until December 7, 2019, Ms. Johnson worked

overtime hours without proper compensation.

       8.      Upon information and belief, Defendant continues its illegal practices towards

current and existing employees.

                                               PARTIES

       9.      Ms. Johnson is a resident of Memphis, Shelby County, Tennessee.

      10.       At all relevant times, Ms. Johnson was an employee of Defendant for FLSA

purposes.

      11.      Defendant Randstad General Partner (US) LLC is a Delaware corporation and may

be reached for service through its registered agent, Corporation Service Company, 2908 Poston

Ave., Nashville, TN 37203-1312.

      12.      Defendant was Ms. Johnson’s employer at all times pertinent to this complaint.




                                                  2


                                                              Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 3 of 7                         PageID 3



                                   FACTUAL BACKGROUND

      13.        Defendant employed Ms. Johnson from approximately March 2, 2012 until

December 7, 2018.

      14.        Ms. Johson was originally hired as a temporary worker.

      15.        On or about May 2018, Ms. Johnson was given permanent employee status with

the title of Site Coordinator.

      16.        The position of Site Coordinator was and is a non-exempt position under the FLSA.

      17.        Although Site Coordinator was a non-exempt position, Defendant, with some rare

exceptions, did not pay Ms. Johnson for the hours she worked over forty in a work week, contrary

to the overtime provisions of the FLSA.

      18.        Ms. Johnson worked more than forty hours in virtually every week that she worked

for Defendant.

                                     COUNT I
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT

      19.        Ms. Johnson re-alleges and incorporates herein the allegations contained in

Paragraphs 1 through 18 as if they were set forth fully herein.

      20.        Upon information and belief, at all relevant times, Defendant has been, and

continues to be, an “employer” engaged in the interstate “commerce” and/or in the production of

“goods” for “commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

      21.        Upon information and belief, at all relevant times, Defendant has employed

and/or continues to employ “employee[s],” such as Ms. Johnson.

      22.        Upon information and belief, at all relevant times, Defendant has had gross

operating revenues in excess of $500,000.




                                                  3


                                                                  Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 4 of 7                     PageID 4



     23.       The FLSA requires each covered employer, such as Defendant, to compensate all

non-exempt employees for all hours worked at an hourly rate and compensate all non-exempt

employees at a rate of not less than one and one-half the regular rate of pay for work performed

in excess of forty hours in a work week.

     24.       Ms. Johnson is not, during the entirety of her employment with Defendant,

exempt from the right to receive overtime pay or to be paid for all hours worked over forty under

the FLSA and was thus entitled to be paid compensation for all hours worked and was entitled to

be paid overtime compensation for all overtime hours worked.

     25.       As a result of Defendant’s failure to compensate Ms. Johnson for all hours

worked and failure to compensate her at a rate of not less than one and one-half times the regular

rate of pay for all work performed in excess of forty hours in a work week, Defendant has

violated, and continues to violate, the FLSA, including 29 U.S.C. § 207(a)(1) and § 206(a).

     26.       The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief as follows:

1.      A declaratory judgment that the practices complained of herein are unlawful under the

FLSA;

2.      Pre-Judgment interest, as provided by law;

3.      An award of money damages for unpaid wages, including liquidated damages, in an exact

amount to be determined at trial;

4.      Award of money to Ms. Johnson for costs and expenses of this action incurred herein,

including reasonable attorneys’ fees and expert fees; and



                                                4


                                                              Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 5 of 7                       PageID 5



5.      Any and all such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                                  DEMAND FOR JURY TRIAL

      Plaintiff Tanya Johnson hereby demands a jury trial on all causes of action and claims with

respect to which she has a right to jury trial.



Dated: January 16, 2020                            Respectfully submitted,

                                                   s/Philip Oliphant________________
                                                   Alan G. Crone, TN Bar No. 014285
                                                   Philip E. Oliphant, TN Bar No. 025990
                                                   THE CRONE LAW FIRM, PLC
                                                   88 Union Avenue, 14th Floor
                                                   Memphis, TN 38103
                                                   901.737.7740 (voice)
                                                   901.474.7959 (voice)
                                                   901.474.7926 (fax)
                                                   acrone@cronelawfirmplc.com
                                                   poliphant@cronelawfirmplc.com
                                                   Attorneys for Plaintiff




                                                  5


                                                               Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
 Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 6 of 7                        PageID 6



                          DECLARATION AND VERIFICATION


       I, Tanya Johnson, verify and declare that the facts stated in the forgoing Verified

Complaint for violation of the Fair Labor Standards Act are true to the best of my knowledge and

belief, and that the Complaint was not made out of levity or by collusion with Defendant, but in

sincerity and truth for the causes mentioned in the Complaint.




                                                     _________________________
                                                     Tanya Johnson
                                                     01 / 15 / 2020
                                                     __________________________
                                                     Date




                                                6


                                                                 Doc ID: 6f20c17342c5dafce658e18a29b62ef507c4ab1a
         Case 2:20-cv-02034-MSN-dkv Document 1 Filed 01/16/20 Page 7 of 7             PageID 7

                                                                                      Audit Trail

Title
                               Johnson - Complaint to verify before we file
File Name
                           Johnson Complaint.docx
Document ID
                         6f20c17342c5dafce658e18a29b62ef507c4ab1a
Audit Trail Date Format
             MM / DD / YYYY
Status                                 Completed




                  01 / 15 / 2020     Sent for signature to Tanya Johnson (ttjohnson777@gmail.com)
                  15:30:51 UTC-6     from jlc@cronelawfirmplc.com
                                     IP: 73.177.108.241




                  01 / 15 / 2020     Viewed by Tanya Johnson (ttjohnson777@gmail.com)
                  23:14:17 UTC-6     IP: 107.133.93.70




                  01 / 15 / 2020     Signed by Tanya Johnson (ttjohnson777@gmail.com)
                  23:20:19 UTC-6     IP: 107.133.93.70




                  01 / 15 / 2020     The document has been completed.
                  23:20:19 UTC-6
